Citation Nr: 1036648	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  08-14 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for carcinoma of the kidney 
claimed as the result of Agent Orange exposure.   


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from September 1967 to March 1974 
and from September 1974 to September 1977.  The Veteran served in 
the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Columbia, South 
Carolina, Regional Office (RO) which, in pertinent part, denied 
service connection for carcinoma of the kidney.  In May 2009, the 
Veteran was afforded a hearing before the undersigned Veterans 
Law Judge sitting at the RO.  In March 2010, the Board requested 
an opinion from a Veterans Health Administration (VHA) medical 
expert.  In April 2010, the requested VHA opinion was 
incorporated into the record.  In May 2010, the Board requested 
an addendum to the VHA opinion.  In July 2010, the requested 
addendum to the VHA opinion was incorporated into the record.  In 
July 2010, the Veteran was provided with a copy of the VHA 
opinion and the addendum.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam.  

2.  Carcinoma of the kidney was not shown during active service 
or for many years thereafter.  The Veteran's renal cell carcinoma 
has not been shown to have originated during active service 
and/or as the result of his presumed herbicide exposure 


CONCLUSION OF LAW

Carcinoma of the kidney claimed as the result of Agent Orange 
exposure was not incurred in or aggravated by active service and 
may not be presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
Veterans Claims Assistance Act of 2000 (VCAA) notice, as required 
by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the Department of Veterans Affairs 
(VA) will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In reviewing 
the Veteran's claim, the Board finds that the RO issued VCAA 
notices to the Veteran in February 2006 and March 2006 which 
informed him of the evidence generally needed to support a claim 
of entitlement to service connection and the assignment of an 
evaluation and effective date for an initial award of service 
connection; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  

The VA has attempted to secure all relevant documentation to the 
extent possible.  The Veteran was afforded a VA examination for 
compensation purposes.  The examination report is of record.  The 
Veteran was afforded a hearing before the undersigned Veterans 
Law Judge sitting at the RO.  The hearing transcript is of 
record.  The Board requested both a VHA opinion and an addendum 
thereto.  The VHA opinion and the addendum have been incorporated 
into the record and were provided to the Veteran.  To that end, 
when the VA undertakes to obtain an opinion, it must ensure that 
the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that there has been substantial 
compliance with its VHA opinion request and further action is not 
required.  

There remains no issue as to the substantial completeness of the 
Veteran's claim.  All relevant facts have been developed to the 
extent possible.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met as set forth above.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 
05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Consequently, the Board now turns to 
the merits of the Veteran's claim.  


II.  Service Connection

Service connection may be granted for chronic disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Where a Veteran 
served continuously for ninety days or more during a period of 
war or during peacetime service after December 31, 1946, and a 
malignant tumor becomes manifest to a degree of ten percent 
within one year of termination of such service, such disease 
shall be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  

Where a veteran was exposed to an herbicide agent during active 
military, naval, or air service, and either (1) Type II diabetes 
mellitus, Hodgkin's disease, ischemic heart disease (including, 
but not limited to, acute, subacute, and old myocardial 
infarction; atherosclerotic cardiovascular disease including 
coronary artery disease (including coronary spasm) and coronary 
bypass surgery; and stable, unstable and Prinzmetal's angina), 
all chronic B-cell leukemias (including, but not limited to, 
hairy-cell leukemia and chronic lymphocytic leukemia), multiple 
myeloma, non-Hodgkin's lymphoma, Parkinson's disease, prostate 
cancer, respiratory cancers (including cancer of the lung, 
bronchus, larynx, or trachea), and/or soft-tissue sarcoma become 
manifest to a degree of 10 percent or more at any time after 
service or (2) chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy become manifest to a degree of 10 percent 
or more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, service connection shall be established for such 
disability if the requirements of 38 C.F.R. § 3.307(a)(6) (2009) 
are met even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.309(e) (2009).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).  

The Veteran's service treatment records make no reference to 
carcinoma or other malignancy of the kidney.  The documentation 
does convey that the Veteran was seen with complaints of left-
side pain.  A March 1975 treatment entry states that he 
complained of intermittent left sided pain of two years' 
duration.  The Veteran was diagnosed with left side pyelitis.  In 
April 1975, he continued to complain of pain on the left side.  
Following evaluation, prostatitis was diagnosed.  A March 1976 
treatment record conveys that the Veteran complained of severe 
cramping.  He presented a history of chronic urinary tract 
infections.  At his September 1977 physical examination for 
service separation, the Veteran presented a history of "frequent 
or painful urination."  On examination, the Veteran was reported 
to exhibit no kidney or urinary system abnormalities.  No 
malignancy of the kidney was identified.  The Veteran's service 
personnel records indicate that he served in the Republic of 
Vietnam from June 1968 to June 1969.  

Upon VA examination in November 1977, it was noted that the 
Veteran had prostatitis and urinary tract infections in service 
with associated left flank pain which radiated into the back and 
groin area.  The flank pain continued until that time.  The 
diagnosis was prostatitis and urinary tract infections by 
history, not found on examination. 

A March 1984 treatment record from F. F. A., III, M.D., 
complained of dysuria.  Assessments of recurrent microscopic 
hematuria, a probable medullary sponge kidney, a history of 
nephrolithiasis, and a history of recurrent terminal dysuria were 
advanced.  

A January 1999 VA Agent Orange examination does not indicate that 
the Veteran complained of or was diagnosed with a chronic kidney 
disorder.  

A January 2006 physical evaluation from M. L. A. Jr., M.D., 
relates that that the Veteran underwent a November 2005 right 
radical nephrectomy which revealed a renal cell carcinoma.  He 
was noted to have an equivocal lesion in the left kidney which 
was considered to be suspicious.  Dr. A. opined that:

The patient told me that he has recently 
gone to the VA clinic and is interested in 
seeking Agent Orange reimbursement or 
coverage.  I told [the Veteran] that over 
my years as an Air Force officer and 
medical officer as well as a private 
practitioner, I have seen many patients who 
have had Agent Orange exposure who have had 
various carcinomas of the urinary system, 
lymphomas, etc.  I do believe that there is 
a reasonable possibility that this patient 
could have Agent Orange induced carcinoma 
particularly if this turns out that he has 
bilateral carcinoma.  I told him that he 
should certainly make any inquires as to 
possible compensation, etc.  

In his April 2008 Appeal to the Board (VA Form 9), the Veteran 
asserted that he served in the Republic of Vietnam; was exposed 
to Agent Orange; and suffered from a chronic kidney disorder as 
the result of such exposure.  

At a July 2008 VA examination for compensation purposes, the 
Veteran presented a history of being diagnosed with renal 
carcinoma in 2006.  The VA examiner commented that:

The VA currently recognizes Hodgkin['s] 
disease, multiple myeloma, non-Hodgkin['s] 
lymphoma, prostate cancer, respiratory 
cancers and some soft tissue sarcomas as 
being secondary to exposure to Agent 
Orange.  Currently, urinary tract cancers 
are not included in that list.  The 
Veteran's personal physician made his 
statement based on personal observation and 
not on scientific population studies.  I 
believe it is less likely than not that the 
Veteran's renal cancer is secondary to 
exposure to Agent Orange.  

At a May 2009 hearing before the undersigned Veterans Law Judge 
sitting at the RO, the Veteran testified that he had served in 
the Republic of Vietnam and was initially diagnosed with kidney 
cancer in approximately 2006.  He stated that his private 
physician had concluded that his kidney cancer was related to his 
Agent Orange exposure.  The Veteran was advised that a medical 
opinion linking his condition to service with a rationale would 
be of assistance.  

The April 2010 VHA opinion states that:

According to the Institute of Medicine 
National Academy, US military sprayed 
herbicides over Vietnam from 1962 to 1971.  

1.  Was the onset of kidney cancer during 
his service time?

A review of the patient's records state 
that he served in Vietnam from June 8, 1968 
until June 6, 1969.  His medical records 
also reveal that additional service time 
included September 1967 until March 1974 
and again September 1974 until September 
1977.  

A bilateral renal ultrasound was performed 
in February 18, 1988.  The ultrasound did 
not reveal a kidney mass.  A physical exam 
performed in February 1999 did not reveal a 
palpable abdominal mass.  The medical 
records state that the patient had a right 
nephrectomy on November 17, 2005.  

2.  Did herbicide exposure cause kidney 
cancer?  

"In summary from the 7th Biannual Update of 
Findings in the Occupational, 
Environmental, and Veterans studies 
regarding the association between specific 
health outcomes and exposure to herbicides, 
we feel that there is inadequate or 
insufficient evidence to determine an 
association between exposure to the 
chemical of interest and the following 
health outcomes, which included renal cell 
cancer (kidney and pelvis)."  

3.  Was kidney cancer related to pyelitis?

The Veteran has a history per urology notes 
of bilateral renal calculi secondary to 
medullary sponge kidney disease.  According 
to the American Cancer Society, risks that 
may contribute to developing kidney cancer 
include 1) tobacco use, 2) African 
American, [and] 3) male gender.  According 
to the medical reference Up-To-Date, 
medullary sponge kidney disease has 
generally been considered benign.  There 
are reported associated complications such 
as nephrolithiasis and urinary tract 
infections.  These complications may rarely 
lead to renal insufficiency and even renal 
failure.  A review of the literature does 
not support that kidney cancer was related 
to pyelitis.  

The June 2010 addendum to the April 2010 VHA opinion clarifies 
that:

In summary, it is less likely than not 
(i.e., probability of less than 50 percent) 
that renal cell carcinoma had its onset 
during active service; is etiologically 
related to the in-service pyelitis and/or 
presumed herbicide exposure; or otherwise 
originated during or is causally related to 
active service. 

The Board has reviewed the evidence of record including the 
Veteran's testimony and written statements on appeal.  The 
Veteran served in the Republic of Vietnam.  Therefore, he is 
presumed to have been exposed to herbicides.  He was initially 
diagnosed with renal cell carcinoma in November 2005, some 28 
years after service separation.  Given this fact, the Veteran is 
not entitled to the presumption of service connection for 
malignant growths.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Renal cell carcinoma is 
not among the disorders which are entitled to the presumption of 
service connection secondary to herbicide exposure.  38 U.S.C.A. 
§ 1116 (West 2002 & Supp. 2009); 38 C.F.R. § 3.309(e) (2009).  

The record is in conflict as to whether the Veteran's renal cell 
carcinoma is etiologically related to active service including 
his presumed inservice herbicide exposure in the Republic of 
Vietnam.  While Dr. A. concluded that "there is a reasonable 
possibility" that the Veteran "could have Agent Orange induced 
carcinoma," both the examiner at the July 2008 VA examination 
and the April 2010 VA opinion and the addendum thereto expressly 
concluded that the Veteran's post-service renal cell carcinoma 
was less likely than not etiologically related to either his 
presumed inservice herbicide exposure or active service in 
general.  Whereas Dr. A.'s opinion is based solely upon his own 
clinical observations and no cited medical references, the VA 
examiner's conclusion and the VHA opinion are expressly based 
upon VA studies and other medical authorities.  The VA physicians 
reviewed the medical history and provided rationales for their 
opinions, thus rendering them of greater probative value.  They 
are therefore more persuasive as to the etiology of the claimed 
disorder.  Based upon those opinions, the Board concludes that 
service connection is not warranted for carcinoma of the kidney.  

To the extent that the Veteran reports that his carcinoma is 
related to service, to include herbicide exposure, the Board 
finds that he, as a lay person, is not competent to render an 
opinion as to the etiology of his carcinoma.  This is a matter 
which requires medical expertise.  Moreover, even if he were 
competent to provide such an opinion, his opinion is outweighed 
by the more probative VA medical opinions which determined that 
it was less likely than not that his carcinoma was related to 
service, to include herbicide exposure.  As these opinions are 
supported by a rationale, they outweigh the Veteran's opinion, 
which is unsupported by a rationale.      




ORDER

Service connection for carcinoma of the kidney claimed as the 
result of Agent Orange exposure is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


